Case 2:20-cv-10949-LVP-PTM ECF No. 166-4, PagelD.3937 Filed 12/11/20 Page 1 of 4

EXHIBIT C
neue

lactariasey (COT 000527) 'T

eIDIS9SF Hed 2G 20 FR,

3 ela -Dety-
istena monocyt

aureus Methicillin Resi

(VISA) Vancomycin In

aureus (CA MRSA)
icillin Resistan
Salivarius

t, Staphylococcus
Stant (MRSA), Staphylococcus aureus
termediate Resistant, Streptococcus
VIRUCIDAL* PERFORMANCE: This product kills the following
Viruses in 10 min

utes at 2 oz. per gallon of water ( er
active) and 5% soil on hard, non-porous ides!
influenza A Virus (H5N1), Avian Influenza Hepatitis ¢ Virus
Wisconsin Virus, Hepatitis B Virus (HBV), H Coronavirus,
’), Herpes Simplex Type 1 Virus, haope “Influenza A
HIV-1$ (AIDS Virus), Influenza rn ’
(H1N1) Virus, Norovirus (Norsal = os
+ Indicates a 2 minute contact time is Se This
ANIMAL PREMISE VIRUCIDAL* PERFORMAE® 7. per
Product kills the following viruses : non-porous surfaces:
gallon of water and 5% soil on si /iruS
Canine avons ee
i n
rs "Indicates that a dilution of 8 0Z

 

 

  
  
  
 
 
  
  
   
  
 
   
     
   

for this lal

of Mice

 

required for this claim.

kills the foil
FUNGICIDAL PERFORMANCE: Thi p (700
fungi in 10 minutes at 2 oz. pe
ES

roduct
can 2
rfaces-
active) and on hard, non-porous SU
meéntagrophytes

mance:
NON-FOOD CONTACT SANITIZING

 
  
  

 

  

 

 

  

sanitizer in,! me on ae
Product is an effective one-step Eo) ang we
ber gallon of water (700 ppm aC” ”  < queue em
NOn-porous surfaces: )
Pneumoniae ce: This prod
TONS STATIC 7 A es at 2 or
(700 Dom active) and 5% os
Aspergilius niger
ALT Filed 12/11/20 Page 4 of 4

ECTIONS FOR USE
‘aviolation of Federal law to use this productina —
Met Inconsistent with its labeling. s

“lore using this product, food products and |

haterials must b om or Ci
WAG. & removed from the asi

ALIS WMeoduct is not for use on medical de\

3) ie
DNS \ ONE-STEP, GENERAL, HOSF
 EGTANT, FUNGIGIDE, VIRUCIDE*:
> a San heavily soiled areas. a
water “SE solution of 2 oz. of this product pt
porous. €quivalent use dilution) to disim
immer aces with a sponge, brush, ciot
Coarse we auto scrubber, mechanical spra
application” or trigger spray device. For §
3 Weathe — 6-8 inches from surface-
4. med Surfaces must remain wet for 10 mi

OW to ai eee
&. wnless they Gry. Soe of floors is not

  
  
  
  
  
 
    
         
    

          
  
 

  
 
  
  
 
 

  
 
      
